Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1, 3-7, 11,13-14, 16-21 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 1, 11, 13) “determining a winning chance based on a prize amount indicated by the prize amount indication; determining, based on the winning chance, a winning criterion for a random number to meet for the game participation request to yield a winning participation; determining the received random number meets the winning criterion; and communicating, to the terminal, a winning message that the participation is a winning participation in accordance with the determining the received random number meets the winning criterion, wherein the arrangement further comprises a payment terminal, and wherein the payment terminal carries out a portion of the method comprising the operations of: receiving, by a communication module, the transaction amount; receiving, by an input module, an instruction for sending the game participation request; and generating, by a processing module arranged to generate the game participation request, the game participation request comprising the transaction amount as the prize amount; and sending, by the communication module in response to receiving the instruction for sending the game 
An electronic game arrangement is well known in the art. For instance, Gatto et al. (2003/0087683) in view of Goldman et al. (4157829) teaches an electronic game arrangement using a random number generator. However, Gatto in view of Goldman is silent on “determining a winning chance based on a prize amount indicated by the prize amount indication; determining, based on the winning chance, a winning criterion for a random number to meet for the game participation request to yield a winning participation; determining the received random number meets the winning criterion; and communicating, to the terminal, a winning message that the participation is a winning participation in accordance with the determining the received random number meets the winning criterion, wherein the arrangement further comprises a payment terminal, and wherein the payment terminal carries out a portion of the method comprising the operations of: receiving, by a communication module, the transaction amount; receiving, by an input module, an instruction for sending the game participation request; and generating, by a processing module arranged to generate the game participation request, the game participation request comprising the transaction amount as the prize amount; and sending, by the communication module in response to receiving the instruction for sending the game participation request, the game participation request to the electronic gaming arrangement”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON T YEN/Primary Examiner, Art Unit 3715